Justice KOURLIS
delivered the Opinion of the Court.
I. INTRODUCTION
In this case, we must resolve a conflict *808between Senate Bill 01-168,1 which was in effect from July 1, 2001, to September 25, 2001, and section 18-1.3-401, 6 C.R.S. (2002), with respect to penalties for a vehicular homicide committed on August 12, 2001. The trial court sentenced the Petitioner, Scott Allen Frazier, to six years in the Department of Corrections for that offense pursuant to C.R.S. 18-1.3-401(l)(a)(V)(A). • The court of appeals affirmed. People v. Frazier, 77 P.3d 838 (Colo.App.2003).
Senate Bill 01-168, which both parties agree was in effect at the time of the crime, was an Act focused on treatment for drunk drivers. It made reference to section 18-3-106(l)(b)(I), 6 C.R.S. (2001), which is the statute that sets out the elements of vehicular homicide, and prescribed a penalty of one year in the county jail.
We conclude that the references to the felony of vehicular homicide that appear in Senate Bill 01-168 create an ambiguity both when viewed within the statute as a whole and when viewed with reference to the provisions for felony offenses contained within Title 18 of the Colorado Revised Statutes. In construing legislation, our first goal is to apply the statute as the General Assembly intended. There is no question here that the General Assembly did not intend, by Senate Bill 01-168, to reduce the sentence for felony vehicular homicide from between four and twelve years in the Department of Corrections to one year in the county jail. Therefore, we affirm the court of appeals’ decision, which in turn upheld the trial court’s imposition of a six-year sentence.
II. FACTS AND PROCEDURAL HISTORY
This case arises from a fatal motorcycle accident that occurred in the early morning hours of August 12, 2001. Prior to the accident, Frazier and the victim, Troy Christensen, consumed significant quantities of alcohol. Frazier then agreed to give Christensen a ride on his motorcycle. Only a few blocks from Christensen’s home, Frazier lost control and struck a curb while traveling at a speed of approximately forty-five miles per hour. Both men were thrown from the motorcycle. Frazier, who was wearing a protective helmet, survived the accident but sustained serious injuries. Christensen, however, who was not wearing a helmet, died as a result of his injuries. Both Christensen and Frazier were twenty-five years old at the time of the accident.
On March 4, 2002, Frazier pled guilty to vehicular homicide pursuant to sections 18-3-106(l)(a) and (b), 6 C.R.S. (2001). Frazier signed a written Crim. P. 11 advisement form in which he indicated his understanding that the presumptive sentencing range for vehicular homicide was between four and twelve years. The trial court also verbally advised Frazier during the disposition hearing that the crime of vehicular homicide was a class three felony and that the potential sentence for class three felonies was a presumptive range of four to twelve years in the Department of Corrections. Frazier indicated to the trial court that he understood the legal consequences and potential punishment resulting from his guilty plea.
Before the sentencing hearing on June 25, 2002, Frazier filed a Motion for Sentencing. Frazier argued at that time through counsel that Senate Bill 01-168, which amended section 42-4-1301,11 C.R.S. (2001), authorized a maximum sentence of one year in county jail for the crime of vehicular homicide. The trial court rejected Frazier’s argument and sentenced him to six years in the custody of the Department of Corrections. The trial court relied in part on Senate Bill 01S2-008,2 a subsequent amendment to section 42-4-1301, to conclude that a six-year sentence was appropriate.
The court of appeals affirmed the trial court’s sentence in Frazier, 77 P.3d at 841. The court of appeals concluded that Senate *809Bill 01-168 conflicted with section 18 — 1.3— 401(l)(a)(V)(A), the applicable sentencing statute for class three felonies.3 Id. at 840. To resolve this conflict, the court of appeals examined legislative history, prior law, the goals of Colorado’s sentencing scheme, and the consequences of the construction urged by Frazier in light of this conflict. Id. The court relied heavily on Senate Bill 01S2-008, which was enacted by the same General Assembly only a few months after Senate Bill 01-168. Id. The court noted that the language of Senate Bill 01S2-008 clearly indicates that Senate Bill 01-168 was never intended to modify the penalties for vehicular homicide. Id. Thus, the court perceived no error in the trial court’s decision to sentence Frazier to six years in the custody of the Department of Corrections.4 Id. at 841.
We granted certiorari to address “whether Senate Bill 01-168, which set the maximum penalty for vehicular homicide involving alcohol at one year in county jail, was clear and unambiguous, and therefore not subject to interpretive rules of statutory construction.” We now affirm the judgment of the court of appeals upholding the trial court’s sentence of six years.
III. ANALYSIS
Senate Bill 01-168 is a statute designed to provide treatment alternatives for individuals convicted of offenses involving alcohol. It does not reclassify offenses. It does, however, make reference to the felony vehicular homicide statute. Frazier argues that, by that reference, the statute clearly and unambiguously sets the maximum sentence for vehicular homicide at one year in county jail. To the contrary, we conclude that the reference creates an ambiguity. Therefore, we rely on interpretive rules of statutory construction and conclude that the trial court was authorized to sentence Frazier to six years in the custody of the Department of Corrections pursuant to section 18-1.3 — 401(l)(a)(V)(A).
A. Background
Section 18-3-106 defines the substantive offense of vehicular homicide. It provides that “[i]f a person operates or drives a motor vehicle in a reckless manner, and such conduct is the proximate cause of the death of another, such person commits vehicular homicide.” § 18 — 3—106(l)(a) (“reckless vehicular homicide”). In addition, section 18-3-106(l)(b)(I) (“DUI vehicular homicide”) provides that “[i]f a person operates or drives a motor vehicle while under the influence of alcohol or one or more drugs ... and such conduct is the proximate cause of the death of another, such person commits vehicular homicide. This is a strict liability offense.” Accordingly, a person may commit vehicular homicide either by driving in a reckless manner or by driving under the influence of alcohol or drugs.
In this case, Frazier pled guilty to committing both reckless and DUI vehicular homicide. However, these are not separate offenses but rather alternatives by which criminal liability for vehicular homicide may be charged and prosecuted. People v. Lucero, 985 P.2d 87, 93 (Colo.App.1999). Consequently, the trial court could only impose a sentence for one of the two alternatives. Section 18 — 3—106(l)(c) defines reckless vehicular homicide as a class four felony and DUI vehicular homicide as a class three felony. Because a conviction for DUI vehicular homicide mandates a harsher sentence, the trial court sentenced Frazier under that provision.
Section 18-1.3-401(l)(a)(V)(A) prescribes the sentence for felonies committed on or after July 1, 1993. The applicable sentence for a class three felony is a presumptive range of between four and twelve years. Thus, the trial court’s sentence of six years *810was clearly within the authorized statutory range set forth in section 18-1.3-401(l)(a)(V)(A). Had section 18-1.3-401(l)(a)(V)(A) been the only statute to prescribe the penalty for vehicular homicide in effect when Frazier committed this crime, that would be the end of our inquiry.
However, during the 2001 legislative session, the General Assembly passed Senate Bill 01-168, titled “concerning the requirement of the completion of level II alcohol treatment for persistent drunk drivers, and making an appropriation therefor.” Section 8 of the Act amended section 42-4-1301(9)(a)(II) to add the following language:
An offender shall be punished by imprisonment in the county jail for not less than ninety days nor more than one year, and, in addition, the court may impose a fine of not less than five hundred dollars nor more than one thousand five hundred dollars upon a conviction of a violation of any of the following:
* * ⅜
(B) Section 18-3-106(l)(b)(I), C.R.S.5
Senate Bill 01-168 similarly amended sections 42-4-1301(a)(rV), (b)(II), and (b)(IV). See Colo. Sess. Laws 2001, ch. 229 at 790-792. Senate Bill 01-168 became effective on July 1, 2001, and was in effect on the date Frazier committed vehicular homicide.
In September of 2001, the General Assembly held an extraordinary session. During this session, Senate Bill 01S2-008 was passed. As pertinent here, that bill stated:
SECTION 1. Legislative declaration. (1) The general assembly hereby finds, determines, and declares that:
(a)An amendment to Colorado’s drunk driving laws, enacted by Senate Bill 01-168, was intended as a conforming amendment only but may inadvertently have created ambiguity in the applicable penalties for the crimes of vehicular assault, vehicular homicide, and second and subsequent convictions for; driving under the influence, driving while ability impaired, and driving with excessive alcoholic content;
(b) The applicable penalties for such crimes. were never intended to be, and never were, reduced as a result of any provision in Senate Bill 01-168, and the penalties set forth for such crimes in title 18, C;R.S., have at all relevant times continued to apply; and
(c) This act is intended to remove any such ambiguity and to clarify the existing system of penalties for such offenses.
Senate Bill 01S2-008, efféctive September 25, 2001, also amended the relevant portions of section 42-4-1301, deleting all language referring to the penalties prescribed for vehicular homicide.
We are left, then, with a small period of time between the enactments of Senate Bills 01-168 and 01S2-008 where two wholly separate statutes prescribed different penalties for the crime of vehicular homicide. To resolve this conflict, we must apply interpretive rules of statutory construction so as to give effect to the General Assembly’s intent.
B. Statutory Analysis
Frazier maintains that Senate Bill 01-168 is clear and unambiguous because it states that the punishment for vehicular homicide “shall” be no more than one year in county jail. Therefore, Frazier asserts that the trial court erred in sentencing him under 18-1.3-401(l)(a)(V)(A) to six years of incarceration. We disagree.
To interpret a statute, this court begins with its plain language. People v. Luther, 58 P.3d 1013, 1015 (Colo.2002). If the statute is unambiguous and does not conflict with other statutory provisions, this court looks no further. Id. Here, Senate Bill 01-168 directly conflicts with the sentencing scheme articulated in Title 18 of the Colorado Revised Statutes. Senate Bill 01-168 mandates a maximum sentence of one year in county jail for vehicular homicide. Conversely, Title 18 mandates a minimum presumptive sentence to the Department of Corrections of four years. In light of this conflict, we must look beyond the plain language of the statutes to determine the legislature’s intent.
*811When statutory language conflicts with other provisions, we may rely on other factors such as legislative history, the consequences of a given construction and the goal of the statutory scheme to determine a statute’s meaning. People v. Cooper, 27 P.3d 348, 354 (Colo.2001). We are also mind&l of the rule of lenity that requires courts to resolve ambiguities in a penal code in favor of a defendant’s liberty interests. Faulkner v. Dist. Court, 826 P.2d 1277, 1278 (Colo.1992). However, application of the rule of lenity is a last resort and will not be applied when we are able to discern the intent of the General Assembly. People v. Thoro Products Co., 70 P.3d 1188, 1198 (Colo.2003).
i. Legislative History
In this case, the legislative intent, as reflected in the title of the Bill, was to impose additional treatment requirements upon persistent drunk drivers and allocate public resources for that purpose. Although the title of a statute is not dispositive of legislative intent, it is a useful aid in construing a statute. Martinez v. Cont’l Enter., 730 P.2d 308, 313 (Colo.1986); People v. Zapotocky, 869 P.2d 1234, 1239 (Colo.1994) (“A court also may consider the title of the legislation in resolving uncertainties concerning legislative intent.”). The General Assembly nowhere expressed its intention to reduce — by a factor of twelve — the penalties that an individual who committed vehicular homicide while under the influence of alcohol would suffer.
Some months later, in Senate Bill 01S2-008, the same General Assembly did explicitly state its intent as to the precisé issue we here address. Although this subsequent expression of legislative intent cannot alone resolve the issue before us, it is instructive in our analysis of what that very General Assembly may have intended. See People v. Holland, 708 P.2d 119, 120-121 (Colo.1985) (“While subsequent legislative declarations concerning the intent of an. earlier statute are not controlling, they are entitled to significant weight.”). That later revision clarified that the General Assembly had no intention of modifying the sentence applicable to the crime of vehicular homicide.
Thus, we are not presented with a case where we must sift through boxes of documents and transcripts of legislative history to decipher the General Assembly’s intent. Rather, it is unmistakably clear that the legislature never sought the outcome that Frazier advocates: namely, that felony vehicular homicide would become for all practical purposes a misdemeanor offense.
ii. Consequences of a Particular Construction
When we examine the consequences of construing Senate Bill 01-168 as Frazier' proposes, we find further support for our conclusion. A statutory interpretation leading to an illogical or absurd result will not be followed. State v. Nieto, 993 P.2d 493, 501 (Colo.2000). This rule of statutory construction supports our holding for two reasons.
First, Senate Bill 01-168 only makes reference to the statutory provision pertaining to DUI vehicular homicide. The statutory provision relating to reckless vehicular homicide remained unaltered. To construe Senate Bill 01-168 as mandating a one year county jail sentence for DUI vehicular homicide, while reckless vehicular homicide remained a class four felony subject to two to six years in the Department of Corrections, would require courts to recognize the presence of drugs or alcohol as a mitigating factor in vehicular homicide cases. Clearly, the legislature expressed no such intent; Title 18 has at all times treated DUI vehicular homicide as a more serious offense than reckless vehicular homicide.
Second, Frazier’s interpretation' would require us to conclude that the General Assembly intended for certain felony offenses to be punishable by one year or less in county jail. Traditionally, and by constitutional mandate, a sentence in county jail applies to misdemeanor offenses only. Colo. Const, art. XVIII, § 4 (“The term felony, wherever it may occur in this constitution, or the laws of the state, shall be construed to mean any criminal offense punishable by death or imprisonment in the penitentiary, and none other.”); Brooks v. People, 14 Colo. 413, 24 P. 553 (1890) (“[U]nder our constitution the test by which to determine whether an offense less *812than capital shall be deemed a felony or a misdemeanor is made to depend upon whether the same is punishable by imprisonment in the penitentiary or in the county jail.”); Eckhardt v. People, 126 Colo. 18, 247 P.2d 673, 677 (1952) (holding that if the penalty for a crime is imprisonment in the county jail, then the crime is a misdemeanor); see also La-Fave, Substantive Criminal Law § 1.6(a) (2d ed.2003) (discussing the historical and practical distinction between felonies and misdemeanors).
Nowhere does Senate Bill 01-168 change the classification of vehicular homicide to a misdemeanor, or change the place of incarceration for a felony conviction from the penitentiary to the county jail.
For both of these reasons, we determine that Frazier’s construction of Senate Bill 01-168 would lead to an illogical and unsupportable result.
iii. Goal of Statutory Scheme
Finally, we examine the goals of the statutory scheme and conclude that Senate Bill 01-168 was not intended to alter the sentences for criminal offenses defined in Title 18. Section 42^4-1301, to which Senate Bill 01-168 pertains, appears within the vehicle and traffic regulation portion of the statutes. It deals with misdemeanors, driving under the influence, and driving while ability impaired offenses. Senate Bill 01-168 is titled “[cjoncerning the requirement of completion of level II alcohol treatment for persistent drunk drivers, and making an appropriation therefor.” Conversely, Title 18 of the Colorado Revised Statutes addresses the substantive elements of criminal offenses and the corresponding penalties. Thus, as the People point out in their briefs to this court, the traffic code and the criminal code are directed at different societal harms. See Daniels v. People, 159 Colo. 190, 411 P.2d 316, 318-19 (1966) (indicating that traffic laws are enacted “for the purpose of regulating thq movement of vehicular traffic on our streets and highways” whereas criminal laws evidence a legislative concern for the results that flow from violations of the traffic code).
Here, we conclude that the goal of Senate Bill 01-168 was not to decrease the penalty for alcohol related offenses but rather to increase those penalties. In light of this goal, we cannot interpret Senate Bill 01-168 in a manner that would achieve the opposite effect.
IY. CONCLUSION
We conclude that Senate Bill 01-168 flatly and irreconcilably conflicts with other provisions of the Colorado Revised Statutes. In light of that conflict, we apply interpretive rules of statutory construction to determine the General Assembly’s intent, and we hold that Senate Bill 01-168 did not require the trial court to sentence Frazier to one year in county jail. To the contrary, the trial court properly sentenced Frazier under Title 18 of the Colorado Revised Statutes. Therefore, we affirm the judgment of the court of appeals which upheld the trial court’s imposition of a six-year sentence for the crime of vehicular homicide.
Justice BENDER dissents, and Justice MARTINEZ joins in the dissent.

. An Act Concerning the Requirement of the Completion of Level II Alcohol Treatment for Persistent Drunk Drivers, and Making an Appropriation Therefor, Ch. 229, sec. 8, § 42-4-1301, 2001 Colo. Sess. Laws 786, 789-93.


. An Act Concerning Clarification of the Applicable Penalties for Offenses Involving the Operation of a Motor Vehicle by a Person who has Consumed Alcohol, Ch. 1, secs. 1 and 3, § 42-4-1301, 2001 Colo. Sess. Laws (2d Extraordinary Session), 1, 1-7.


. We note that the court of appeals on one occasion referred to section 18 — 1.3—401 (l)(a)(IV)(A) in its opinion. People v. Frazier, 77 P.3d 838, 840 (Colo.App.2003). The applicable sentencing provision in this case was actually section 18-1.3 — 401(l)(a)(V)(A). This error did not affect the court of appeals' analysis.


. The court of appeals also rejected Frazier’s claims that its interpretation of the relevant statutes violated the constitutional prohibition against ex post facto legislation and guarantee of equal protection under the law. Frazier, 77 P.3d at 841. Those issues are not before us today and therefore we decline to address them.


. This is the vehicular homicide statute to which Frazier pled guilty.